UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-1141



SAMUEL HENDERSON, JR.,

                                              Plaintiff - Appellant,

          versus


STATE OF NORTH CAROLINA; BLUE RIDGE MENTAL
ASSOCIATION; ASHEVILLE BUNCOMBE COMMUNITY
RELATIONS COUNCIL; BUNCOMBE COUNTY HEALTH
DEPARTMENT; ASHEVILLE HEAD, NECK & EAR SUR-
GEONS, P.A.; CLERK OF COURT OF HENDERSON
COUNTY, Henderson, NC; BUNCOMBE COUNTY SUPE-
RIOR COURT, Asheville, NC; HOUSING AUTHORITY
OF THE CITY OF ASHEVILLE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-97-279-1-C)


Submitted:   April 14, 1998                 Decided:   June 18, 1998


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Samuel Henderson, Jr., Appellant Pro Se. Virginia Anne Gibbons,
Assistant Attorney General, Bruce Steuart Ambrose, Richard Earl
Slipsky, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina; David Earl Matney, III, MATNEY & ASSOCIATES, P.A.,
Asheville, North Carolina; Martha Walker-McGlohon, CITY ATTORNEY’S
OFFICE, Asheville, North Carolina; Isaac Noyes Northup, Jr.,
Jacqueline Denise Grant, ROBERTS & STEVENS, P.A., Asheville, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order dismissing Appel-

lant’s civil rights claims under Fed. R. Civ. P. 12(b)(6) for fail-

ure to state a claim. We have reviewed the record and the district

court’s opinions and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Henderson v. North

Carolina, No. CA-97-279-1-C (W.D.N.C. Nov. 13, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED



                                2